ACCEPTED
                                                                                                                                                                                                    01-14-00379-CV
                                                                                                                                                                                         FIRST COURT OF APPEALS
                                                                                                                                                                                                 HOUSTON, TEXAS
                                                                                                                                                                                               9/18/2015 1:55:22 PM
                                                                                                                                                                                              CHRISTOPHER PRINE
                                                                                                                                                                                                             CLERK
                                                   717 TEXAS • SUITE 3300 • HOUSTON, TEXAS 77002.2712

                                                  TELEPHONE: +1.832.239.3939 • FACSIMILE: +1.832.239.3600


                                                                                                                                                     Direct Number: (832) 239-3753
                                                                                                                                                          FILED IN
                                                                                                                                                         egmyers@jonesday.com
                                                                                                                                                   1st COURT OF APPEALS
                                                                                                                                                       HOUSTON, TEXAS
                                                                       September 18, 2015                                                          9/18/2015 1:55:22 PM
                                                                                                                                                   CHRISTOPHER A. PRINE
                                                                                                                                                           Clerk
VIA E-FILE
Hon. Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin Street
Houston, TX 77002

Re:         Mose A. Guillory and Mary Guillory vs. Seaton, LLC d/b/a Staff Management, Cause No.
            01-14-00379-CV in the Court of Appeals for the First Judicial District of Texas at
            Houston

Dear Mr. Prine:

       Pursuant to Texas Rule of Appellate Procedure 49.2, Appellee Seaton, LLC d/b/a Staff
Management files this letter to inform the Court that it does not plan to file a response to the
motion for rehearing filed by Appellants Mose Guillory and Mary Guillory, unless requested to
do so by the Court.

                                                                                             Very truly yours,


                                                                                             s/Elizabeth G. Myers
                                                                                             Elizabeth G. Myers

cc:         VIA E-SERVICE
            Bradford J. Gilde
            Counsel for Appellant
            GILDE LAW FIRM
            55 Waugh Dr., Suite 800
            Houston, TX 77007
            bjg@gildelawfirm.com




ALKHOBAR        AMS TERDAM               ATL ANTA      BEIJ ING        BOS TO N         BRUSSEL S           CHICAGO                 CLEVEL AND                   CO LU MBUS        DALL AS
DUBAI      DÜSSELDORF               FRANKFUR T         HONG KONG                HOUS TO N       IRVINE              JEDDAH          LOND ON              LOS ANGELES               MADRID
MEXICO CIT Y        MIAMI          MIL AN      MOSCOW            MUNICH         NEW YORK           PAR IS              PER TH      PITTSBURGH                   R IYAD H      SAN DIEGO
SAN FRANCISCO            SÃO PAU LO             SHANGHAI           SILICON VALLEY            SINGAPORE                    S YDNEY         TAIPEI              TOKYO         WASHINGTO N